Citation Nr: 1743687	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-16 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial rating in excess of 30 percent for ischemic heart disease for the period prior to May 20, 2016.

3.  Entitlement to an initial rating in excess of 60 percent for ischemic heart disease for the period since May 20, 2016.


REPRESENTATION

Veteran represented by:	Michael Isenberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Hartford, Connecticut and September 2016 and January 2017 rating decisions of the RO in New York, New York.  Jurisdiction in these matters resides with the RO in New York, New York.

In the December 2010 rating decision, the RO, in part, granted the Veteran's claim for service connection for ischemic heart disease and assigned an initial 30 percent disability rating, effective February 16, 2010.

In March 2014, the Board remanded the issue of entitlement to an initial rating in excess of 30 percent for ischemic heart disease for additional development.

In the September 2016 rating decision, the RO granted an increased 60 percent disability rating for the Veteran's ischemic heart disease, effective May 26, 2016.

The Board notes that the increase from 30 to 60 percent for the ischemic heart disease disability did not constitute a full grant of the benefits sought.  Accordingly, the issue of entitlement to initial rating in excess of 60 percent for ischemic heart disease for the period since May 26, 2016 remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In the January 2017 rating decision, the RO, in part, denied entitlement to service connection for sleep apnea.

In November 2011 and June 2017, the Veteran testified at Travel Board hearings before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the claims file. 

Since the issuance of the September 2016 supplemental statement of the case, the Veteran has submitted additional evidence.  In an August 2017 statement, the Veteran's representative waived consideration of this evidence by the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since February 16, 2010, the Veteran's ischemic heart disease has been manifested by a workload of greater than 3 METs but not greater than 5 METs which resulted in dyspnea, angina and dizziness.

2.  The Veteran's ischemic heart disease has not been shown to be manifested by chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  For the period since February 16, 2010, the criteria for an initial rating of 60 percent disability for ischemic heart disease have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 7005 (2016).

2.  For the period since February 16, 2010, the criteria for an initial rating in excess of 60 percent, for the Veteran's service-connected ischemic heart disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a June 2010 letter. 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran to include the report of a January 2010 VA examination.  Additionally, per the March 2014 Board remand instructions, the Veteran underwent a VA examination in May 2016. 

In light of the above, the Board also finds that the RO substantially complied with the March 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf to include the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober.

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2016).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his ischemic heart disease.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

As noted above, in December 2010 rating, the RO, in part, granted the Veteran's claim for service connection for ischemic heart disease and assigned an initial 30 percent disability rating, effective February 16, 2010 under Diagnostic Code 7005.

In the September 2016 rating decision, the RO granted an increased 60 percent disability rating for the Veteran's ischemic heart disease, effective May 26, 2016 again under Diagnostic Code 7005.

Under Diagnostic Code 7005, a 30 percent evaluation is warranted when a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs results in dyspnea (shortness of breath), fatigue, angina (chest pain), dizziness, or syncope (fainting); or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is assigned when there is more than one episode of acute congestive heart failure in the past year; or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 100 percent evaluation is warranted for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

Factual Background and Analysis

The Veteran underwent a VA examination in January 2010.  The examiner noted a diagnosis of coronary artery disease which developed after his onset of hypertension.  The examiner indicated that there was a 10 MET exercise capacity.

An ischemic heart disease DBQ was received from Dr. J, the Veteran's private cardiologist, in November 2010.  However, it contained conflicting METS rates of 10, and greater than 3 to 5, with symptoms of angina and dyspnea. 

In December 2011, the Veteran submitted another ischemic heart disease DBQ, however, it was completed by Dr. CC, the Veteran's primary care physician, as opposed to his cardiologist.  Dr. CC documented that she did not have access to the Veteran's cardiology treatment records but estimated that the lowest level of activity during which the Veteran experiences symptoms of dyspnea, fatigue and dizziness was 1 to 3 METS.

A December 2011 private treatment record from Dr. W. noted that the Veteran reported experiencing lightheadedness and dizziness with activities.  On examination, there was a mild abnormal electrocardiogram as well as dyspnea.  Dr. W. noted that the Veteran could only perform 4 METS prior to symptoms.

A November 2012 private treatment note demonstrated normal stress test findings.

A November 2013 treatment note from Dr. J. indicated that the Veteran was experiencing 10 episodes of dizziness in the last 6 months.  He had no chest discomfort suggestive of ischemia.  

An October 2015 private treatment report noted that on examination, there was regular heart rate and rhythm and no murmurs, rubs or gallops.  The diagnosis was coronary arthrosclerosis.  

A May 2016 private echocardiogram report noted that the Veteran had an ejection fraction of 49 percent.  The diagnosis was normal right ventricular systolic function and mildly reduced left ventricular systolic function.  

Per the March 2014 Board remand instructions, the Veteran underwent a VA examination in May 2016.  The examiner noted diagnoses of coronary artery disease and unstable angina.  The Veteran provided a history of numerous angioplasties and stents, the last of which was in 2011.  Over the past year, he reported that his chest pain had been occurring on a less exertional basis and that he could walk no more than 1 to 2 blocks without developing chest pain symptoms.  He denied any other current symptoms and denied chest pain and any other associated symptoms during the examination.  Continuous medication was required for control of the Veteran's heart condition.  The Veteran did not have a myocardial infarction, congestive heart failure, arrhythmia, heart valve conditions, infectious heart conditions or pericardial adhesions.  On examination he had normal heart rhythm and normal heart sounds.  Peripheral pulses were normal and there was no peripheral edema.  There was no jugular-venous distension and auscultation of the lungs was clear.  The examiner noted that the Veteran was having symptoms compatible with unstable angina which needed to be addressed.  The examiner indicated that a METS level will be calculated once an echocardiogram had been forwarded to her.  The examiner noted that the Veteran's METS were temporarily affected by his unstable angina symptoms but should be based on ejection fracture until the angina symptoms were addressed.  In an addendum, the examiner indicated that since she was not provided with an echocardiogram in a timely manner, the Veteran's METS level was assumed to be a 10.

In a May 2016 addendum opinion, the May 2016 VA examiner noted that the Veteran's unstable angina symptoms included chest pain at rest which meant that it was a progression of his coronary artery diagnosis (ischemic heart disease diagnosis).  In regards to the echocardiogram from May 2016, the ejection fraction was noted as mildly reduced but no specific number was written.  Therefore, along with a mild reduction in ejection fraction and unstable angina symptoms, an estimated METS would be 7.  

In a July 2017 correspondence, Dr. J. noted that when he filled out the forms in 2010 for the Veteran, it was indicated that the Veteran had achieved a MET workload of 10 which was reflected by a regular stress test in November 2010.  It was also noted that the Veteran had dyspnea and lightheadedness when he reached a METS of >3-5.  Dr. J. noted that this number (>3-5) indicates the lowest level of activity that the Veteran began to report symptoms but he continued to safely exercise to a METS of 10.  Symptoms first occurred at a MET workload of >3-5 as reflected in his November 2010 ischemic heart disease DBQ.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that initial 60 percent disability rating for ischemic heart disease since February16, 2010 is warranted.

As noted above, to warrant a higher initial rating of 60 percent under Diagnostic 7005, there is more than one episode of acute congestive heart failure in the past year; or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  

Notably, the record demonstrates a history of numerous angioplasties and stents, the last of which was in 2011.  As a result, this evidence demonstrates the Veteran's frequency of more than one episode of acute congestive heart failure within a year.

Additionally, the Board notes that the May 2016 VA examiner estimated that the METS would be 7 which would warrant a 30 percent rating under Diagnostic Code 7005.  However, the May 2016 VA examiner also noted that the Veteran had unstable angina while private medical records also note symptoms of dizziness and dyspnea.  Moreover, Dr. J in July 2017 correspondence clarified that the Veteran's symptoms first occurred at a MET workload of greater than 3-5 as reflected in his November 2010 ischemic heart disease DBQ.

In light of the above, the evidence of record supports initial ratings of 60 percent for ischemic heart disease under Diagnostic Code 7005. When affording the Veteran the benefit of the doubt, the Board finds that the medical evidence as a whole for the period since February 16, 2010 supports a disability picture consistent with a frequency of more than one episode of acute congestive heart failure within a year and a workload of greater than 3 METs but not greater than 5 METs which resulted in dyspnea, angina and dizziness. 

However, the Board does not find that an initial rating in excess of 60 percent is warranted for the Veteran's ischemic heart disease disability.  

As noted above, to warrant a rating in excess of 60 percent under Diagnostic Code 7005, there must be chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent

However, the evidence does not reflect that his ischemic heart disease has been manifested by chronic congestive heart failure, a workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Notably, there is no evidence that the Veteran has chronic congestive heart failure.  Additionally, as evidenced by the May 2016 echocardiogram, at best the evidence shows that the Veteran's left ventricular dysfunction with an ejection fraction has been no less than 49 percent, which is consistent with no higher than a 60 percent rating under Diagnostic Code7005.

Regarding a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, the Board notes that the December 2011 ischemic heart disease DBQ completed by Dr. CC estimated that the lowest level of activity during which the Veteran experiences symptoms of dyspnea, fatigue and dizziness was 1 to 3 METS which would warrant a 100 percent evaluation under Diagnostic Code 7005.  However, as noted above, Dr. CC was the Veteran's primary care physician, as opposed to his cardiologist.  Dr. CC also specifically documented that she did not have access to the Veteran's cardiology treatment records when making her assessment.

In contrast, the November 2010 ischemic heart disease DBQ from Dr. J, the Veteran's private cardiologist, noted METS rates greater than 3 to 5 while a December 2011 private treatment record from Dr. W. noted that the Veteran could only perform 4 METS prior to symptoms.  Additionally, the VA examiner in May specifically estimated that METS would be 7.

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, based on the merits of the experts' qualifications and the extent that they reviewed the clinical records and evidence, the Board finds that the November 2010 and December 2011 private assessments and May 2016 VA examination assessments, to be the most probative.

As a result, the most probative evidence reflects that the Veteran's ischemic heart disease has not been by a workload of 3 METs or less.

Accordingly, the Board finds that an initial 60 percent rating, but no higher, is warranted since the February 16, 2010 effective date of service connection for the Veteran's service-connected ischemic heart disease.


ORDER

Entitlement to an initial rating of 60 percent for ischemic heart disease for the period since February 16, 2010 is granted. 

Entitlement to an initial rating in excess of 60 percent for ischemic heart disease for the period since February 16, 2010 is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim remaining on appeal. 

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In its January 2017 rating decision, the RO, in part, denied entitlement to service connection for sleep apnea.  In September 2017, the Veteran filed the appropriate notice of disagreement (NOD) form as to the January 2017 rating decision regarding the denial of service connection for sleep apnea.

While the Veteran expressed disagreement with the January 2017 rating decision, it appears that no subsequent statement of the case was ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issue of entitlement to service connection for a sleep apnea disability remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 


Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case to the Veteran addressing the matter of entitlement to service connection for a sleep apnea disability, including citation to all relevant law and regulation pertinent to these claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


